Citation Nr: 1107318	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-03 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for lung cancer.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from a March 2008 rating decision issued in 
April 2008, in which the RO denied the Veteran's claim for an 
increased rating for service-connected lung cancer.  The Veteran 
perfected an appeal to the denial of an increased rating in 
January 2009.  

In December 2009, the Board remanded this issue for further 
development to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The case is now before the Board for further 
appellate consideration.


FINDING OF FACT

During the entire appeal period, the Veteran's residuals of lung 
cancer have not been manifested by Forced Expiratory Volume in 
one second (FEV-1) of less than 51.1 to 55.6 percent of predicted 
or by a ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of less than 67 percent of predicted 
value; the Veteran has not been diagnosed with cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension; has not 
had an episode of acute respiratory failure; and has not required 
radiation, chemotherapy or outpatient oxygen therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for lung cancer 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.97, Diagnostic 
Code 6845 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Id.

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before an initial 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 
119-20.  However, VA's notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Id.  The Court also had 
held that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake (Vazquez-
Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-
Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 
2009).  In the latter case, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) overturned the 
requirement that VA provide notice that the claim could be 
substantiated by evidence of a disability's impact on daily life 
and that VA provide notice with regard to potential diagnostic 
code criteria (element 2).  

Collectively, in a February 2008 pre-rating letter and June 2008 
and January 2010 post-rating letters, VA provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate his claim for an increased rating, as well as what 
information and evidence must be submitted by him, and what 
information and evidence would be obtained by VA, consistent with 
the statutory and regulatory requirements and the holdings in 
Dingess and Vazquez-Flores I and II.  Further, in the November 
2008 statement of the case (SOC), the RO set forth criteria for 
higher ratings for the Veteran's lung disability and 
readjudicated the claim, which is sufficient under Dingess.  On 
remand, the increased rating claim was readjudicated in a 
December 2010 supplemental SOC (SSOC).  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

The Board also finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes the Veteran's service treatment records, available VA 
and private medical records, and statements from the Veteran 
addressing the severity of his disability.  The Veteran was 
afforded a VA examination in February 2008.  VA treatment records 
reflect that the Veteran has reported that he sees a private 
oncologist for follow-ups.  On remand, private records of such 
follow-ups reveal no evidence of recurrence of his lung cancer.  
The Veteran has not indicated he has any further evidence to 
submit to VA nor has he identified any private healthcare 
provider treatment records which VA needs to obtain.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's prior remand and that the record is sufficient 
for rating purposes.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Under these circumstances, the 
Board concludes that the Veteran has been accorded ample 
opportunity to present evidence and argument in support of his 
appeal. 

II.  Increased Rating Claim

Here, the Veteran asserts that his disability is worse and that 
the RO decided his case incorrectly because it did not look at 
the outcome behind the long-term consequences that he will be 
facing.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts found.  
This practice is known as "staged" ratings."  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

In May 2001, the Veteran was admitted for overnight observation 
to the Palmetto Richland Memorial Hospital with complaints of 
chest pain.  An EKG showed sinus rhythm without acute changes.  
Cardiac catheterization revealed moderate coronary 
atherosclerosis, systolic hypertension and preserved ventricular 
systolic function with estimated ejection fraction of 60 percent 
without evidence of wall motion abnormalities.  An 
echocardiography (ECHO) was essentially normal showing left 
ventricular wall thickness at the upper limit of normal without 
any pericardial effusion.

February 2006 private pulmonary function tests (PFTs) revealed 
Forced Vital Capacity (FVC) of 82 percent of predicted; FEV-1 of 
61 percent of predicted with no acute change post bronchodilatory 
therapy.  The impression was mild-to-moderate obstructive air 
flow limitation present.  The arterial blood gases (ABG) showed 
widened Aa gradient, but it was otherwise normal.
 
Historically, in a September 2006 rating decision, the RO granted 
service connection for lung cancer and assigned an initial 100 
percent rating under former Diagnostic Code 6819, effective April 
7, 2006, the date of receipt of the claim, and a 60 percent 
rating, effective September 1, 2006, based on the results of a 
September 7, 2006 VA examination.  

The September 2006 VA examiner's review of the claims file 
revealed that the Veteran was diagnosed with non-small cell lung 
cancer and, in February 2006, had right upper and middle 
lobectomies.  He had no nodal metastasis according to the 
pathology report, which reflected a diagnosis of emphysematous 
changes with mild interstitial fibrosis and chronic inflammation.  
During that examination, the Veteran reiterated the above history 
and reported that he did not have radiation or chemotherapy 
treatments after his surgery.  He did see an oncologist on a 
regular basis but was receiving no treatment for his lung 
condition.  The Veteran denied any fever, night sweats or daytime 
hypersomnolence.  He reported a weight gain of 20 to 25 pounds in 
the last year.  The Veteran also denied hemoptysis or a cough 
that was productive.  On examination, coarse inspiratory breath 
sounds with poor expiratory breath sounds were noted in the right 
mid- and lower lung fields.  The right chest wall showed multiple 
well-healed scars.  The results of PFTs revealed: FEV-1 at 51.1 
percent of predicted value and the ratio of FEV-1/FVC at 67 
percent of predicted value.  The interpretation was moderate to 
severe obstructive ventilatory defect, and a restrictive pattern 
with positive bronchodilator effect.  The VA examiner opined that 
the Veteran's non-small cell carcinoma of the lung was at least 
as likely as not related to asbestos exposure during active 
military service.

Subsequent VA medical records show that, in a March 2007 
addendum, there was no evidence of recurrence of the Veteran's 
lung cancer on his last visit with his oncologist and that the 
Veteran complained of having a sore throat and mild cough.  He 
was told to buy a thermometer, to drink plenty of fluids, rest, 
wash his hands frequently, to take Robitussin DM as needed, and, 
if symptoms worsened or did not resolve in a week, to call back.  
In June 2007, the Veteran reported that he had a history of non-
small cell lung cancer with resection of tumor and negative 
margins in February 2006; that he was scheduled for a 6-month 
follow-up with a private oncologist the following month; and that 
he had no complaints.  He denied any chest pain or shortness of 
breath (SOB).  On examination, his lungs were clear to 
auscultation.  The assessment included history of non-small cell 
lung cancer, status post successful resection of tumor with 
negative margins in February 2006, with an oncology follow-up the 
next month.  

During a February 2008 VA examination, the Veteran reported that 
he continues to see his oncologist every six months.  On 
examination of his lungs, coarse breath sounds were found 
bilaterally without any frank wheezes or rales appreciated.  
There were diminished breath sounds of the right lower one-third.  
There was a well-healed surgical scar of the right axilla area.  
PFTs revealed post-bronchodilator results of FEV-1 at 55.6 
percent of predicted value.

During a September 2008 primary care follow-up, the Veteran 
reported that he had had a chest pain episode two weeks ago that 
lasted 15 minutes and left him weak for about three to four hours 
and was not associated with SOB, activity, diaphoresis, which did 
not radiate.  The Veteran reported that his last visit with his 
private oncologist was a few months ago and there was no evidence 
of disability per a computed tomography (CT) scan of the chest.  
On examination, his lungs were clear to auscultation.  The 
assessment included history of noncritical coronary artery 
disease in 2001-recent episode of chest pain-get new EKG and 
new stress test and history of non-small cell lung cancer, status 
post successful resection of tumor with negative margins in 
February 2006, has follow-up with private oncologist and recent 
follow-up revealed no evidence of recurrence.  Later VA medical 
records up to January 14, 2010 reflect similar findings and 
assessments-all of which indicate no evidence of recurrence of 
lung cancer.

Private oncology treatment records dated from January 2006 to 
April 5, 2010 reflect multiple PET/CT scans-all of which show 
that the lungs are clear with right upper lobectomy changes and 
no evidence of recurrence of lung cancer and/or metastatic 
disease, following the Veteran's February 2006 lobectomies.

Under the former Diagnostic Code 6819, if there has been no local 
recurrence or metastasis, the Veteran's lung cancer was to be 
rated on residuals. 

Effective October 6, 2006, the schedular criteria for rating 
respiratory conditions was changed.  See 38 C.F.R. § 4.97; see 
also 71 Fed. Reg. 52,460 (dated Sept. 6, 2006).  Here, the RO has 
apparently evaluated the Veteran's lung disability, by analogy, 
under the General Rating Formula for Restrictive Lung Disease 
(Diagnostic Codes 6840 through 6845).  This rating formula 
provides:

A 100 percent evaluation for findings that show FEV-1 less than 
40 percent of predicted value, or; the ratio of FEV-1/FVC less 
than 40 percent of predicted, or; DLCO (SB) less than 40 percent 
of predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; right 
ventricular hypertrophy, or; pulmonary hypertension (shown by 
ECHO or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen therapy. 

A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent 
of predicted, or; FEV-1/FVC of 40 to 55 percent of predicted, or; 
DLCO (SB) of 40 to 55 percent of predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent 
of predicted, or; FEV-1/FVC of 56 to 70 percent of predicted, or; 
DLCO (SB) 56 to 65 percent of predicted.

38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (2010).

In comparing the Veteran's symptoms and PFT results during the 
period of the appeal to the current rating criteria, the Board 
finds that staged ratings are not warranted and that the service-
connected residuals of lung cancer do not meet the criteria for a 
rating in excess of 60 percent.  In each instance, both VA and 
private providers have found the Veteran's lung cancer has not 
recurred nor metastasized and the PFT findings were well above 
the 40 percent of predicted valued required for the next higher 
rating of 100 percent.  Moreover, the Veteran has not been 
diagnosed with cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension; has not had an episode of acute 
respiratory failure; and has not required radiation, chemotherapy 
or outpatient oxygen therapy.  Generally, when seen for follow-
ups his lungs have been clear to auscultation and PET/CT scans 
have revealed no recurrence of lung cancer and/or metastatic 
disease.  

The Board's considered whether referral for evaluation for an 
extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is nothing in 
the record that reflects or suggests that the Veteran's residuals 
of lung cancer involve factors such as marked interference with 
employability or frequent hospitalizations so as to render the 
schedular criteria inadequate and warrant referral extraschedular 
consideration.  The record does not show that the Veteran's lung 
disability has required hospitalization following the February 
2006 lobectomies or reflects or suggests that this disability 
would markedly impact the Veteran's ability to engage in 
employment beyond that contemplated by the current disability 
rating.  Although the Veteran asserted that his disability is 
worse and that the RO decided his case incorrectly because it did 
not look at the outcome behind the long-term consequences that he 
will be facing, the record indicates that, except for PFT 
results, he has essentially been asymptomatic.  Consequently, the 
Board finds that referral for extraschedular consideration is not 
warranted.

Finally, the Board notes that the record is negative for evidence 
that the Veteran is unemployable due to his only service-
connected disability.  Nor does the Veteran so claim.  By June 
2006, the Veteran was back to working full time in engineering at 
the Palmetto Richland Memorial Hospital.  Therefore, remand or 
referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's ruling 
in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply; and the claim must 
be denied.


ORDER

Entitlement to a rating in excess of 60 percent for lung cancer 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


